Citation Nr: 0409519	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to an increased rating for acne of the back and 
shoulders with facial scarring, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent for the 
veteran's acne vulgaris disability with facial scarring.


REMAND

The veteran is service connected for acne vulgaris with residual 
scarring of the face and back.  As noted by the RO in the 
September 2002 Supplemental Statement of the Case (SSOC), the 
schedular criteria for evaluating disabilities of the skin were 
revised.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran's June 2001 VA examination does not contain sufficient 
clinical findings to determine whether the veteran's facial 
scarring manifests the 8 characteristics of disfigurement under 
Diagnostic Code 7800 nor does it contain unretouched photographs 
of his current skin condition.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 Note (1) (2003).  See also 38 C.F.R. § 4.118, Diagnostic 
Code 7828 (2003) (directing that acne vulgaris is to be rated 
according to the criteria evaluating the extent of acne, the 
extent of disfigurement or the extent of scarring depending upon 
the predominant disability).  Accordingly, the Board must return 
the June 2001 VA examination report as inadequate for rating 
purposes under the revised criteria.  38 C.F.R. § 4.2 (2003).

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should obtain the veteran's clinical records from the 
North Little Rock, Arkansas, VA Medical Center since December 
2002.  The RO should also contact the veteran and request him to 
identify all of his private providers of treatment for his skin 
disorder.  

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

3.  Following completion of the foregoing development, the RO 
should schedule the veteran for a skin examination, with benefit 
of review of the claims folder, in order to determine the current 
nature and severity of his service connected acne vulgaris with 
scarring.  The claims folder and a copy of this remand should be 
provided to the examiner prior to examination.  The examiner 
should provide separate measurements, in square inches, of the 
area encompassed by the acne scarring in (1) the head face and 
neck region and (2) all other scarring that is deep or causes 
limited motion, if any.  In addition, the examiner should 
separately address whether the veteran manifests any of the 
following characteristics of disfigurement of the head, face or 
neck:

scar 5 or more inches (13 or more cm.) in length; 
scar at least one- quarter inch (0.6 cm.) at widest part;
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.);
skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and/or
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 

The examiner should also be requested to identify whether there is 
gross distortion or asymmetry of the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks or lips.  The 
examiner should further provide findings pertaining to the 
presence or absence of soft tissue damage, frequent loss of 
covering of skin over the scar(s), pain on examination, and 
whether such scar(s) result in limitation of motion of the part 
affected.  Unretouched color photographs of the service connected 
skin disorder, to include the scars, should be taken and 
associated with the claims folder.

4.  Thereafter, the RO should readjudicate the claim on appeal. In 
so doing, the RO should consider rating the veteran's service 
connected acne vulgaris with scarring according to the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2003).  
If the benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). The 
purpose of this REMAND is to obtain additional information and 
ensure due process of law.  No inference should be drawn regarding 
the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





